Citation Nr: 1549768	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right elbow disability, to include as secondary to service-connected residuals gunshot wound, thoracic muscle group XX, thoracolumbar degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The August 2012 rating decision denied entitlement to service connection for PTSD and the February 2014 rating decision denied entitlement to service connection for a right elbow disability.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration is entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.

In May 2013, the Veteran provided notice of disagreement with the initial evaluation assigned in the January 2013 rating decision, for residuals gunshot wound, thoracic muscle group XX, thoracolumbar degenerative changes.  The RO promulgated and sent an April 2014 statement of the case for this issue, although the notes within Veterans Benefits Management System indicated such was sent in error.  Nonetheless, the Veteran did not perfect an appeal for this issue.  As such, this issue is not currently before the Board.  See Archbold v. Brown, 9 Vet. App. 124 (1996); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Additionally, in May 2014, since the most recent, April 2014, statement of the case issued to the Veteran's as to his acquired psychiatric disorder claim, the Veteran submitted a report of April 2014 VA psychiatric treatment, for which he did not waive Agency of Original Jurisdiction (AOJ) review.  Additionally, with respect to the Veteran's claim for service connection for right elbow disability, in January 2015, the Veteran submitted a duplicate service treatment record, after the most recent, August 2014, supplemental statement of the case, and did waive review of such.  See 38 C.F.R. § 1304 (c) (2014).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeals for the issues on appeal were all filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, not to evidence developed by VA.  However, as the issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the February 2014 rating decision and August 2014 statement of the case, issued for the Veteran's right elbow claim, referenced review of certain documents that are not associated with the claims file.  Specifically, the documents include of a January 2014 VA examination with addendum opinions dated on February 5, 2014 and February 6, 2014.  The February 2014 addendum opinions are not of record.  Thus, on remand, all the referenced documents should be associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, the record does not reflect the Veteran was sent a Veterans Claims Assistance Act of 2000 (VCAA), notice letter in response to his claim for entitlement to service connection for right elbow disability, to include as secondary to a service-connected back disability.  Accordingly, on remand, the Veteran and his representative must be sent a proper VCAA letter informing him of the information and evidence necessary to substantiate his claim for service connection for right elbow disability, to include as secondary to a service-connected back disability.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran was provided a VA elbow and forearm examination in January 2014; however, the Board finds that the VA examiner's opinion is inadequate.  The January 2014 VA examiner found the Veteran's right elbow disabilty clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by an in-service event, injury or illness.  However, within the examination report, the January 2014 VA examiner stated, in part, the Veteran was reportedly shot in the back and arm with a shotgun when he was 22 years old, pre-dating his service date.  However, the Veteran's July 1967 pre-induction examination did not note a right elbow disability, although the Board acknowledges the contention is the right elbow injury happened after the July 1967 examination and before the Veteran entered active duty.  However, the evidentiary standard of clear and unmistakable evidence means that the evidence cannot be misinterpreted and misunderstood, and is undebatable, which is not met here.  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  As the January 2014 examiner's opinion lacks a rationale based on an accurate standard of proof, the Board must remand for a new VA opinion.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement an acquired psychiatric disorder, to include PTSD.  VA treatment records reflect that the Veteran has a current disability.  VA treatment records show diagnoses of PTSD, schizophrenia, adenoid type, major depressive disorder, psychosis not otherwise specified.  The Veteran, in various statements, reported that he experienced psychiatric problems based on his service experience.  Specifically in August 2011, the Veteran reported he experienced psychiatric problems as a result of live fire exercises during basic training and advanced infantry training and sexual trauma during June 1968 to August 1968 when stationed at Fort Lewis, Washington.  The Veteran again reported sexual harassment during service in a June 2012 statement.  Additionally, an August 2010 VA treatment record documented the Veteran reported that his nightmares were from a particular training incident in Germany with live ammunitions and his job was to keep civilians out of the area but that he felt in danger of being hit by bullets from the exercise.  An October 2010 VA treatment record documented the Veteran reported incidents in basic training where sergeant instructors told him they hoped that he ended up in Vietnam and got shot and another other instructor told him, if he had a grenade, he would like to put it in his pocket.  The October 2010 VA treatment record also documented the Veteran reported an experience in Germany where a sergeant was decapitated during a vehicle accident.  A November 2011 VA treatment record also documented, in part, the Veteran reported it was frightening doing guard duty without protection as he was made to do guard duty without bullets.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any psychiatric disorder is related to active service. 

As the Veteran's psychiatric claim is being remanded for further development, the Veteran should be provided another opportunity to describe any in-service stressors. All identified stressors should be attempted to be verified.  In addition, the Veteran receives regular VA treatment, including psychiatric treatment, from the Kansas City VA Medical Center (VAMC).  Kansas City VAMC treatment records most recently dated in March 2013 were associated with the electronic record within Virtual VA in April 2014, although the Veteran submitted VA treatment records periodically, including VA treatment records dated from March 2013 to November 2013, January 2014 and April 2014.  Updated treatment records, since March 2013 (excluding any VA treatment records submitted by the Veteran), from the Kansas City VAMC, to include any associated outpatient clinics, should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, the Veteran should be provided VCAA notice as to service connection for a psychiatric disability including based on personal assault.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file VA examination addendum opinions dated on February 5, 2014 and February 6, 2014, as referenced in a September 2012 rating decision.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Send a proper VCAA notice letter to the Veteran and his representative as to his claims for service connection for a psychiatric disability, to include based on personal assault, and as to his claim for service connection for a right elbow disability, to include as secondary to service-connected disability.  The letter should notify the Veteran and his representative of the information and evidence, to include from alternate sources as to personal assault, necessary to substantiate a claim of service connection for a psychiatric disability, to include based on personal assault.  The letter should also notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of service connection for a right elbow disability, to include as secondary to service-connected disability.

3.  Obtain the Veteran's more recent treatment records, since March 2013 (excluding any VA treatment records submitted by the Veteran), from the Kansas City VAMC, to include any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include how he was treated in basic training, live fire ammunition trainings and exercises, a fatal car accident in Germany, and military sexual trauma.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted. 

5.  Initiate a request through the Personnel Information Exchange System, with the appropriate code, to attempt to obtain to verify the Veteran's reported stressors. The request and response thereto must be documented of record.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, major depression, dysthymic disorder and adjustment disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertion that his psychiatric problems are related how he was treated in basic training, live fire ammunition trainings and exercises, a fatal car accident in Germany, and military sexual trauma. 

Provide a complete rationale for any opinion provided.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right elbow disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

a.  Whether clear and unmistakable evidence of record establishes that a right elbow disability preexisted service and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered. 

If it is opined that clear and unmistakable evidence of record establishes that a right elbow disability preexisted service, the examiner must also provide an opinion as to whether clear and unmistakable evidence of record establishes that the pre-existing right elbow disability was NOT aggravated by service, and, if so, specify the evidence upon which this opinion is based.  Thorough rationale must be provided for the opinion offered, to include whether any increase identified was due to the natural progression of the disease. 

b.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed right elbow disability was present in service, was caused by service, or is otherwise related to service. 

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the any diagnosed right elbow disability was caused by or aggravated by the Veteran's service-connected residuals gunshot wound, thoracic muscle group XX, thoracolumbar degenerative changes. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Clear and unmistakable evidence is obvious and manifest.

Provide a complete rationale for any opinion provided.

8.  The Veteran should be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

9.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




